NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 10 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        Nos. 14-10059
                                                       14-10060
              Plaintiff - Appellee,
                                                  D.C. Nos. 4:12-cr-00661-CW
    v.                                                      4:13-cr-00337-CW

 MAX JOSEPH PLOG-HOROWITZ,                        MEMORANDUM*

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, District Judge, Presiding

                               Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         In these consolidated appeals, Max Joseph Plog-Horowitz appeals from the

district court’s judgments and challenges the 60-month sentence imposed

following his revocation of probation and guilty-plea conviction for being a felon

in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Plog-Horowitz contends that the district court improperly imposed a four-

level sentencing enhancement under U.S.S.G. § 2K2.1(b)(6)(B). He argues that

there was insufficient evidence that he possessed the firearm in connection with the

felony of impersonating a federal officer. We review for clear error. See United

States v. Flores, 729 F.3d 910, 913 (9th Cir. 2013). The pistol that Plog-Horowitz

was convicted of possessing was found loaded and holstered along with law

enforcement credentials, clothing, and other weapons. In light of this and Plog-

Horowitz’s history of impersonating a federal officer, the district court did not

clearly err in finding that Plog-Horowitz intended to use or possess the firearm in

connection with the offense of impersonating a federal officer. See United States

v. Jimison, 493 F.3d 1148, 1149 (9th Cir. 2007). In any event, the district court

also found that Plog-Horowitz intended to possess or use the gun in connection

with the felony offense of conspiracy to commit insurance fraud and Plog-

Horowitz does not challenge that finding on appeal.

      AFFIRMED.




                                          2                          14-10059 & 14-10060